Lees, C.
At the general election in November, 1920, an amendment to section 7, art. 6, of the state Constitution, proposed by the legislature *168at the 1919 session (chapter 531, p. 753, Laws 1919), was duly approved.
In the title of chapter 531, the amendment is referred to as one changing the length of the term of the judge of the probate court. The act provided that the ballots used at the election should have printed thereon: “Amendment to section seven, article six, of the constitution of the state of Minnesota, providing for extension of the term of office of the probate judge to four years.” On' December 1, 1920, the Governor issued his proclamation declaring that the amendment had been approved by the electors.
At the same election the relator was duly elected to the office of judge of the probate court of Lyon county for the term commencing on the first Monday in January, 1921. He qualified and has since been the acting judge of said court. On July 19, 1921, he duly tendered to the respondent, as county auditor of Lyon county, the filing fee and affidavit required by law in order to have his name placed on the primary election ballot as a candidate for the same office at the primary election to be held in 1922. The auditor refused to receive them, for the sole reason that he was of the opinion that the amendment operated to make the relator’s term of office four years from the first Monday in January, 1921, and hence there would be no vacancy in the office to be filled at the election held in 1322. These facts were set forth in relator’s petition to this court, upon which he obtained an alternative writ of mandamus directed to the county auditor, requiring Mm to receive the filing fee and affidavit or show cause why he had not done so. The respondent answered, admitting the allegations of the petition, and asked that the writ be quashed. The question to be decided, as concisely stated in relator’s brief, is this: Does relator’s term of office as judge of probate expire in January, 1923, or in January, 1925?
Section 7, before it was amended, read:
“There shall be established in each organized county in the state a probate court, which shall be a court of record and be held at such times and places as may be prescribed by law. It shall be held by one judge who shall be elected by the voters of the county for the term of two years.”
*169The only change was to substitute “four” for “two” before the word “years.” The answer to the question depends on the effect of the amendment.
Relator contends that its operation must be postponed until 1923 and that probate judges elected in November, 1922, will be the first to hold office for four years. Respondent contends that probate judges elected in November, 1920, hold office for four,years from the first Monday in January, 1921. In support of his contention counsel for the relator argues that, when the electors cast their ballots at the November election in 1920, the term of office of probate judges was two years and continued to be two years until December 1, when the Governor’s proclamation was issued. City of Duluth v. Duluth St. Ry. Co. 60 Minn. 178, 62 N. W. 267; State v. Duluth St. Ry. Co. 128 Minn. 314, 150 N. W. 917. With this as a point of departure, the argument proceeds thus: If it be held that the amendment extending the term of office of probate judges elected before it took effect, it will operate retrospectively, contrary to the well settled rule that a constitution, like a statute, should be construed to operate prospectively only, unless on its face the contrary intention is clearly manifested, or such construction is absolutely necessary to give meaning to the language used. Shreveport v. Cole, 129 U. S. 36, 9 Sup. Ct. 210, 32 L. ed. 589; Brown v. Hughes, 89 Minn. 150, 94 N. W. 438; State v. Probate Court of County of Freeborn, 142 Minn. 283, 171 N. W. 928. The application of this principle to cases involving the term of office of public officials is illustrated by citation of a number of cases, those chiefly relied on being State v. Dirckx, 211 Mo. 568, 111 S. W. 1; People v. Foley, 148 N. Y. 677, 43 N. E. 171, and People v. Palmer, 21 App. Div. 101, 47 N. Y. Supp. 403. The value of these cases as authority for relator is impaired by reason of the fact that in the first case the amendment contained an express provision indicating that it was not to become operative before a date in the future, and in each of the other two cases it appeared that a statute would be unconstitutional if construed to enlarge the term of persons already elected to fill the office. The other decisions cited merely exemplify the rule that in election cases,*170as in others, a retrospective operation will not ordinarily be given to a statute.
Counsel for respondent insist that the real question is: "What did the legislature intend by the proposed amendment and what did the electors understand it to mean when they voted on it?' Usually when a court sets out to ascertain how a constitutional amendment was understood by the electorate, it has no reliable guide. Probably the question now raised occurred to few. The ordinary voter casts his ballot for the man he wishes to have elected, uninfluenced by any consideration of the length of his term of office. In the present instance, if he thought about it at all, he might properly conclude that, if the amendment was adopted, the candidate elected would take office for a term of four years. There was nothing in the language to suggest that the operation of the amendment was to be postponed for two years. After December 1, 1920, the original provision 'of the Constitution was no longer in effect. It is difficult to presume that it was the intention that the duration of a term of office which began after December 1 should be fixed by a provision which had been superseded by the amendment. The object of the amendment was to make the term of office of probate judges conform to that of other county officers as fixed by chapter 168, p. 233, Laws of 1915. Such officers will be elected in 1922 and probate judges in 1924, if respondent’s construction is adopted, but we do not regard that circumstance of much importance since there must be general elections every two years anyway.
There are certain familiar rules for the construction of constitutional provisions which are more or less pertinent here. They are substantially the same as the rules applicable to the construction of statutes. State v. Twin City Tel. Co. 104 Minn. 270, 285, 116 N. W. 835. Chief among them is the one which requires a construction which will give effect to the intent of the people as expressed in the' language of the amendment they adopt. Davis v. Hugo, 81 Minn. 220, 83 N. W. 984. If the language is unambiguous, it must be taken as it beads — there is no room for construction. State v. Sutton, 63 Minn. 147, 65 N. W. 262, 30 L. R. A. 630, 56 Am. St. 459. The Constitution must be read as a whole so as to harmonize it& *171various parts. State v. Stearns, 72 Minn. 200, 211, 75 N. W. 210, and the maxim, noscitur a soeiis, is applicable. Dike v. State, 38 Minn. 366, 38 N. W. 95. The evils the amendment was designed to remedy and its legislative history may be considered. State v. O’Connor, 81 Minn. 79, 83 N. W. 498; State v. Brown, 97 Minn. 402, 106 N. W. 477, 5 L. R. A. (N. S.) 327.
Article 6 should be read as a whole to get at the meaning of any one of its sections. Sections 3, 4 and 8 relate respectively to judges of the supreme court, district judges and justices of the peace. After defining the body of electors by whom these judicial officers are chosen, the term of office is fixed at six years in the first two instances and two years in the last. Section 7, relating to probate courts, directs that the judges “shall be elected by the voters of the county for the term of two years,” instead of declaring that their term of office shall be two years. If an amendment to section 4, extending the term of office of district judges to eight years, had been submitted and approved and a judge elected at the same general election, a question would arise similar to that presented here. If relator’s construction is correct, the judge would take office for six years, although the Constitution, as amended, expressly declared that the term of office of district judges should be eight years. In the case supposed, such a construction, would seem forced. It is only a degree less forced when we consider, how slight is the variation in the language of section 7. Section 24, art. 4, of the Constitution, indicates that little attention has been paid to forms of ex-pi*ession similar to those found in article 6. It provides that representatives shall hold office for a term of two years and that senators shall be chosen for four years. Here we have in one section the same variation in phraseology as in the several sections relating to judges. To say that because representatives hold office for a fixed term, while senators are chosen for a fixed term, the framers of the section had different things in mind, is to draw too fine a distinction, and the statement holds good with respect to article 6.
In its final analysis, we think the question is this: When the electors voted to amend the Constitution by enlarging the term of office of probate judges, and at the same time elected the judges, *172should it be presumed that they were voting tor candidates to fill the office for the term fixed by the provision of the Constitution in effect at the time of the election? The reasoning in People v. Foley, supra, would apparently lead to an affirmative answer. But there is a clear distinction between that case and this. There the legislature enlarged the term of office the day after the election at which candidates were voted for. Here the people themselves were legislating at the same time selecting public officers. When they gave their approval to the amendment, their part in changing the organic law of the state was done. So far as they are concerned the amendment was adopted on November 2, and all there was left to do ivas to have the Governor announce the fact of its adoption. It is hardly accurate to say that the amendment is given a retrospective effect if it is held to apply to probate judges elected in 1920. Their election and the adoption of the amendment were coincident. The Governor’s proclamation and certificates of election issued merely made a record of what had been done by the electors whose votes gave vitality to the amendment and conferred office upon the successful candidates.
After due consideration of the opposing contentions, clearly and forcibly presented by counsel, we conclude that the amendment was intended to enlarge and did enlarge the official term of probate judges chosen at the general election in 1920, and that when they took office in January, 1921, it was for a term of four years.
Writ discharged.